Citation Nr: 1224057	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was last remanded in July 2011 for further development.  The Veteran presented testimony at a Board hearing in January 2009, and a transcript of the hearing is associated with his claims folder.  

In light of a discrepancy regarding representatoin, VA sent the Veteran a letter in May 2012 giving him the choice of representing himself or designating a representative.  Since he did not respond to the letter within 30 days, he became his own representative, as outlined by the terms of the letter.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for simple fracture of the right acetabulum with degenerative joint disease of the hip, 10 percent; status postoperative removal of metallic foreign body from left frontal ethmoid sinus with residual sinusitis, 10 percent; degenerative joint disease of the lumbar spine, 10 percent; residuals of simple fracture of the left transverse sacrum, noncompensable; laceration of the left index finger, noncompensable; and stab wound scar on the back, noncompensable.  The combined rating is 30 percent.  

2.  The Veteran's service-connected disabilities at least as likely as not combine to preclude him from all forms of substantially gainful employment, given his level of education and prior work experience.  


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claim is being granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App.518, 519 (1996), citing Gilbert. 

The Veteran contends, in essence, that he is unable to secure and maintain substantially gainful employment, and that therefore, a TDIU is warranted.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are:  simple fracture of the right acetabulum with degenerative joint disease of the hip, 10 percent; status postoperative removal of metallic foreign body from left frontal ethmoid sinus with residual sinusitis, 10 percent; degenerative joint disease of the lumbar spine, 10 percent from the September 4, 2009 effective date of its grant of service connection; residuals of simple fracture of the left transverse sacrum, noncompensable; laceration of the left index finger, noncompensable; and stab wound scar on the back, noncompensable.  The combined rating is 30 percent.  

The Veteran's combined evaluation is no more than 30 percent.  Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met. 

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). 

The Veteran's service discharge certificate shows that he had assembled and maintained construction equipment before service, and that he had been a light truck driver in service.  The Veteran had indicated in March 1980 that he had 8 years of formal education and no other education or training.  In February 2005, he indicated that he had had 10 years of education.  The record indicates that his only work experience has been in construction since service discharge.  He indicated in February 2005 that he had retired at age 65 because he was able to.  He stated that he would have continued working, but stopped because of physical problems and pain.  

In June 2005, a VA examiner rendered an opinion indicating that the Veteran's then current service-connected disabilities would not likely be an obstacle to employment.  

On VA examination in September 2009, the Veteran indicated that he had pain on a daily basis that flared up to 10 daily, across his low back sacral region toward his right buttock and sacral region, with occasional radiating down his legs.  He reported loss of range of motion, strength, and endurance across his low back, as well as difficulty with prolonged sitting or standing.  He felt that he could probably walk 10 blocks if he tried.  At times when he got flare ups, he had to sit down and rest for a little bit before continuing what he was doing.  

Examination showed palpable muscle spasm and tenderness along the paraspinal muscles of the lower lumbar region, with maximal tenderness towards the sacroiliac joints.  He could forward flex 75 degrees, extend to zero degrees, laterally flex 15 degrees bilaterally, and left and right laterally rotate 10 degrees.  His right hip could flex to 100 degrees, extend to zero degrees, abduct to 30 degrees, and adduct to 5 degrees.  It could internally rotate 5 degrees and externally rotate 35 degrees.  This caused pain across his lower sacral and buttock regions.  X-rays showed severe degenerative changes of the Veteran's lumbosacral region with possible effusion of the sacroiliac joints from severe degenerative changes.  The diagnoses were severe degenerative changes of the lumbosacral spine and sacroiliac joints; and residual status post right acetabulum fracture.  

The examiner felt that the Veteran's current condition across his low back alone was severe enough to eliminate the possibility of the Veteran returning to manual labor.  He added that in conjunction with the Veteran's age of 95, this would likely make him unemployable.  

The Board requested clarification from the VA examiner in October 2010, as to whether the Veteran's service-connected disability lumbar spine and right acetabulum disabilities alone would preclude him from being gainfully employed in occupations involving manual labor, without regard to his age.  

In October 2010, the examiner replied.  He indicated that the Veteran had significant loss of mobility and function because of his service-connected low back and right acetabulum disabilities.  This caused tremendous daily pain and decreased his ability to function and walk around, as clearly shown on the 2009 VA examination.  The examiner therefore concluded that it was at least as likely as not that the Veteran's degenerative joint disease of his lumbar spine and his right acetabulum simple fracture residuals would preclude gainful employment in occupations involving manual labor.  The conclusion, he reported, was independent of the Veteran's age.  

In light of 38 C.F.R. § 4.16(b) and Bowling v. Principi, 15 Vet. App. 1 (2001), the Board thereafter remanded the case to the RO in July 2011 to have the Director of VA's Compensation and Pension Service consider granting the claim on an extraschedular basis, since the Veteran's combined service-connected rating was only 30 percent and the Veteran's work experience had been as a laborer.  

In October 2011, the Director found that an extraschedular unemployability rating was not warranted, finding that the VA examiner's medical opinion did not preclude all forms of gainful employment for the Veteran.  He indicated that objective evidence did not show interference with past employment and that objective findings on the most recent medical examination and in other available treatment records do not demonstrate that the Veteran's service-connected conditions alone prevent him from engaging in all types of work related activities. 

After reviewing the totality of the evidence from a longitudinal perspective, the Board finds that with reasonable doubt resolved in the Veteran's favor, a TDIU is warranted on an extraschedular basis.  The record indicates that the Veteran has only 8 or 10 years of education and no other education and training, that his only work experience has been in manual labor, and that substantially gainful employment in the field of manual labor is at least as likely as not precluded for him, due to his service-connected low back and right acetabulum/hip disabilities.  

The VA examiner who felt that the Veteran was unemployable due to his service-connected low back and right acetabulum disabilities emphasized in October 2010 that the Veteran's low back and right acetabulum disabilities cause him tremendous pain on a daily basis.  While the Director of Compensation and Pension felt in October 2011 that the Veteran was not unemployable due to service-connected disabilities, the Board does not find such opinion to be persuasive because it did not appear to consider the Veteran's limited education or the fact that his work had been limited to construction all of his life.  Also, the Director had considered how the Veteran's disabilities had affected his work in the remote past, and this is not controlling, as disabilities can become worse over time.  

Arguing against the negative opinion from the Director is the favorable October 2010 VA opinion.  To the extent the report expresses a medical opinion, it is entitled to significant weight since it sets forth the medically expected impairment flowing from the hip and low back service-connected disabilities.  

The Board recognizes that the combined service-connected disability rating is only 30 percent.  However, it is stressed that by regulation provision is made for a finding of unemployability in certain cases even if the schedular criteria are not met.  After weighing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's low back and right acetabulum disabilities preclude gainful employment for the Veteran in manual labor.  Manual labor is the only form of employment shown for the Veteran, and he only has 8 or 10 years of education.  Accordingly, it appears that he is as likely as not precluded from all forms of substantially gainful employment (consistent with his education and work experience) due to service-connected disabilities.  Entitlement to TDIU is therefore warranted.   


ORDER

Entitlement to a TDIU is warranted.  The appeal is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


